DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS), dated 12/23/2020, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits.
Status of the Claims

Applicant’s remarks and claim amendments in the reply filed on 12/23/2020 are acknowledged. 
Applicants’ arguments and the claim amendments made are persuasive and convincing. Accordingly, the previous Claim Objections, 112(a) written description and 102 rejections have been withdrawn. Accordingly, pending claims 1 and 11-21 are found allowable. 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
A search of the prior art failed to uncover a reference that teaches applicants’ claimed cyclic peptide(s) with the recited limitations. Though structurally similar cyclic peptides are known in the art, for example cited Siemion et al, Wang et al and Blaschuk et al in the previous rejections, but none of the prior art gives an indication to the skilled person(s), which would motivate them to modify the prior art cyclic peptides in such a way as to arrive at the presently claimed cyclic peptides. 

Based on above, claims 1 and 11-21 are allowed. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658